                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ADOLPH MUIR, et al.,

                       Plaintiffs,
                                                            CIVIL ACTION
       v.                                                   NO. 18-729

AM SOLUTIONS, LLC, et al.,

                       Defendant.


                                         ORDER

       AND NOW, this 1st day of August 2019, upon consideration of Defendants’ Motion to

Dismiss the Amended Complaint (Doc. No. 20), Plaintiffs’ Second Response to the Motion to

Dismiss (Doc. No. 46), and Defendants’ Responses in Further Support of the Motion to Dismiss

(Doc. Nos. 48, 49), and in accordance with the Opinion of the Court issued this day, it is

ORDERED that Defendants’ Motion to Dismiss (Doc. No. 20) is DENIED. Defendants shall

file an Answer to the Amended Complaint by August 16, 2019.




                                                 BY THE COURT:



                                                 / s/ J oel H. S l om sk y
                                                 JOEL H. SLOMSKY, J.
